SHERRY THOMAS, ADMINISTRATRIX FOR THE ESTATE OF LEO GEORGE HILLWIG, SR., DECEASED, FOR HERSELF AND FOR ALL OTHERS SIMILARLY SITUATED, Petitioner
v.
GUARDIAN ELDER CARE, INC., A PENNSYLVANIA BUSINESS CORPORATION, D/B/A BRADYVIEW MANOR, GUARDIAN ELDER CARE LTC MANAGEMENT, INC., A PENNSYLVANIA CORPORATION, D/B/A GUARDIAN ELDER CARE, GUARDIAN ELDER CARE, LLC, A PENNSYLVANIA LIMITED LIABILITY CORPORATION, GUARDIAN ELDER CARE MANAGEMENT, INC., A PENNSYLVANIA BUSINESS CORPORATION, BRADYVIEW MANOR, LLC, D/B/A BRADYVIEW, Respondents
No. 440 WAL 2008.
Supreme Court of Pennsylvania, Western District.
March 18, 2009.

ORDER
PER CURIAM.
AND NOW, this 18th day of March, 2009, the Petition for Allowance of Appeal and Application to File Supplement Petition for Allowance of Appeal are DENIED.